FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 08-10300
                 Plaintiff-Appellee,
                v.                                D.C. No.
                                             3:05-cr-00566-MMC
HAROLD SIPAI,
                                                  OPINION
              Defendant-Appellant.
                                         
        Appeal from the United States District Court
           for the Northern District of California
        Maxine M. Chesney, District Judge, Presiding

                   Argued and Submitted
          March 9, 2009—San Francisco, California

                   Filed September 24, 2009

 Before: Procter Hug, Jr. and Carlos T. Bea, Circuit Judges,
         and Nancy G. Edmunds,* District Judge.

                     Opinion by Judge Hug




   *The Honorable Nancy G. Edmunds, United States District Judge for
the Eastern District of Michigan, sitting by designation.

                              13797
                     UNITED STATES v. SIPAI                13799




                          COUNSEL

Rebecca Sullivan Silbert, Federal Public Defender, Oakland,
California, for the appellant.

Tracie L. Brown, Assistant United States Attorney, San Fran-
cisco, California, for the appellee.


                          OPINION

HUG, Circuit Judge:

   Harold Sipai appeals from the district court’s denial of his
motion for reduction of sentence under 18 U.S.C.
§ 3582(c)(2). The district court held that it lacked jurisdiction
to reduce Sipai’s sentence. We agree. Because the sentencing
court rejected Sipai’s applicable guidelines range, and
reduced Sipai’s sentence pursuant to the 18 U.S.C. § 3553
factors, any further reduction would not be consistent with the
Sentencing Commission’s policy statements. Under United
States v. Leniear, 574 F.3d 668, 674 (9th Cir. 2009), consis-
tency with the policy statements is a mandatory condition on
such a sentencing reduction. Therefore we affirm the district
court’s denial of Sipai’s motion.

   The details of the guilt phase of Sipai’s proceedings are
irrelevant to his appeal except to say that the court convicted
13800                UNITED STATES v. SIPAI
him of being a felon in possession of a firearm and possessing
eighteen grams of cocaine base with intent to distribute, in
violation of 18 U.S.C. § 922(g)(1) and 21 U.S.C. § 841(a)(1),
respectively. The pre-sentencing report determined that these
convictions constituted an Offense Level of 28. At the time of
his conviction, Sipai had an extensive criminal history,
including state convictions for attempted robbery, battery,
transporting or selling a controlled substance, and possession
of cocaine base for sale, among others. As such, the pre-
sentencing report stated that Sipai’s Criminal History Cate-
gory was VI, either as a career offender under United States
Sentencing Guidelines § 4B1.1 or because he had 23 criminal
history points under § 4A1.1. Because his criminal history
qualified Sipai as a career offender under § 4B1.1, the pre-
sentence report recommended replacing his Offense Level of
28 with the applicable career offender Offense Level of 34.
The pre-sentencing report concluded that Sipai’s applicable
guidelines range would be 262 to 327 months.

   At the sentencing hearing, the court mostly agreed with the
pre-sentencing report but, based on Sipai’s argument to the
court, found that Sipai should receive a two-point reduction
of his Offense Level for acceptance of responsibility. The
court calculated Sipai’s applicable guidelines range as 210 to
262 months. Then the court considered the sentencing factors
in 18 U.S.C. § 3553, including the nature of Sipai’s offense,
his criminal record, and the sentences imposed on defendants
found guilty of similar crimes. The court also considered that
Sipai reportedly had an IQ of 89 and that he had only a small
amount of drugs “relative to what often is the case for people
who are receiving substantially lesser sentences.”

   After considering those factors, the court rejected the calcu-
lated guidelines range and suggested that an appropriate sen-
tence would be 144 months, or 12 years. Both Sipai and the
government submitted without further argument. The court
sentenced Sipai to 144 months for possession of cocaine base
with intent to sell, and a concurrent sentence of 120 months
                     UNITED STATES v. SIPAI               13801
for being a felon in possession of a firearm. The court also
imposed concurrent terms of supervised release.

   Effective November 1, 2007, the Sentencing Commission
amended the guidelines to alleviate some of the disparity in
sentencing for offenses involving crack cocaine and powder
cocaine. U.S.S.G. Supp. to App’x C, Amends. 706 & 711.
The Commission made the amendments retroactively applica-
ble, effective March 3, 2008, by including them in
§ 1B1.10(c). Id. Amend. 713. Based on these amendments,
Sipai filed a motion under 18 U.S.C. § 3582(c)(2) to reduce
his sentence. The government opposed Sipai’s motion; it con-
tended that the court did not have jurisdiction to reduce his
sentence. The court determined that its sentencing decision
was not based on a departure under the guidelines, but was a
discretionary application of the § 3553 factors, and concluded
that it did not have jurisdiction to consider modifying the sen-
tence.

   [1] This court has adopted two conditions, based on the
statutory language of § 3582(c)(2), that must be met before a
court can consider a defendant’s motion for a reduction of
sentence: “(1) the sentence is ‘based on a sentencing range
that has subsequently been lowered by the Sentencing Com-
mission’; and (2) ‘such a reduction is consistent with applica-
ble policy statements issued by the Sentencing
Commission.’ ” Leniear, 574 F.3d at 673 (quoting 18 U.S.C.
§ 3582(c)(2)). The applicable policy statement is U.S.S.G.
§ 1B1.10, in which the Sentencing Commission expressly
limited the extension of sentencing reductions, by stating: “if
the original term of imprisonment constituted a non-guideline
sentence determined pursuant to 18 U.S.C. § 3553(a) and
United States v. Booker, 543 U.S. 220 (2005), a further reduc-
tion generally would not be appropriate.” U.S.S.G.
§ 1B1.10(b)(2)(B).

   [2] In this case, Sipai’s sentence was the result of a reduc-
tion after the district court applied the 18 U.S.C. § 3553(a)
13802               UNITED STATES v. SIPAI
factors. As such, to consider a further reduction of Sipai’s
sentence would be inconsistent with the Sentencing Commis-
sion’s applicable policy statements. The district court cor-
rectly determined that Sipai was not eligible for a reduction.
See Leniear, 574 F.3d at 674.

  AFFIRMED.